           Case 1:20-cv-10701-DPW Document 38 Filed 04/17/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                       )
 MICHAEL MCCARTHY, et al.,                             )
                                                       )
                                      Plaintiffs,      ) No. 1:20-cv-10701-DPW
                                                       )
                -against-                              )
                                                       )
 CHARLES D. BAKER, in his Official Capacity as         )
 Governor of the Commonwealth of Massachusetts,        )
                                                       )
                                      Defendants.      )
                                                       )
                                                       )
                                                       )

  MOTION OF PINK PISTOLS FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN
SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION

       Pursuant to Local Rule 7.1, Pink Pistols moves for leave to file an amicus curiae brief in

support of Plaintiffs’ motion for a temporary restraining order and preliminary injunction. The

proposed brief is attached as an exhibit to this motion. We have consulted counsel for Plaintiffs

and counsel for Defendants Baker, Bharel, and Gagnon (“State Defendants”) regarding this

motion. Plaintiffs consent, while State Defendants do not. The reasons for this motion are as

follows.

       The lawsuit challenges an order by the Governor of Massachusetts deeming firearm and

ammunition retailers to be “non-essential” businesses that must shut down during the COVID-19

emergency. By shutting down firearm and ammunition retailers, the Governor’s order cuts off

access to firearms and ammunition by law-abiding citizens of Massachusetts during this critical

time. This infringement of Second Amendment rights is particularly harmful to Pink Pistols and

its members.


                                                1
         Case 1:20-cv-10701-DPW Document 38 Filed 04/17/20 Page 2 of 4



       Founded in Boston, Massachusetts in 2000, Pink Pistols is a shooting society that honors

gender and sexual diversity and advocates the responsible use of firearms for self-defense. It

represents members of the Lesbian, Gay, Bisexual or Transgender community (“LGBT”), who are

disproportionately the victims of hate crimes and other types of violence. Its creed is that, “without

self-defense, there are no gay rights.” Although it is the largest LGBT self-defense organization in

the world, with thousands of members and chapters throughout the United States (including a

chapter in Massachusetts) and Canada, Pink Pistols is open to all without regard to gender identity

or sexual orientation. Governor Baker’s order closing gun stores throughout Massachusetts is an

affront to Pink Pistols’ mission and is particularly harmful to sexual minorities and members of

other groups who are disproportionately likely to be subject to criminal violence.

       “[T]he acceptance of amicus briefs is within the sound discretion of the court,” Trustees of

Bos. Univ. v. Vyrian, Inc., No. CV 13-11963-PBS, 2013 WL 12129604, at *4 (D. Mass. Oct. 29,

2013) (internal quotation marks omitted), and Pink Pistols respectfully submits that its expertise

and perspective will be useful to the Court in deciding the important issues presented by this case.

Pink Pistols has extensive experience litigating Second Amendment issues. Indeed, the lead

opinion in the seminal case of McDonald v. City of Chicago cited Pink Pistols’ amicus brief to

support the Court’s decision to apply the Second Amendment to the States. See 561 U.S. 742, 790

n.33 (2010) (plurality). Pink Pistols was a plaintiff in a case establishing the right of typical law-

abiding citizens to carry firearms in the District of Columbia. See Wrenn v. District of Columbia,

864 F.3d 650, 656 (D.C. Cir. 2017). And Pink Pistols has filed amicus briefs in support of Second

Amendment rights in numerous other important Second Amendment cases. See, e.g., Rupp v.

Becerra, 2020 WL 835436 (9th Cir. Feb. 3, 2020); New York State Rifle & Pistol Ass’n v. City of

New York, 2019 WL 2121721 (U.S. May 13, 2019); Kolbe v. Hogan, 2017 WL 3701801 (U.S.



                                                  2
         Case 1:20-cv-10701-DPW Document 38 Filed 04/17/20 Page 3 of 4



Aug. 23, 2017); Peruta v. County of San Diego, 2015 WL 1955162 (9th Cir. April 29, 2015);

Jackson v. City & County of San Francisco, 2015 WL 164859 (9th Cir. Jan. 12, 2015); Heller v.

District of Columbia, 2014 WL 4441601 (D.C. Cir. Sept. 9, 2014); Shew v. Malloy, 2014 WL

2294681 (2d Cir. May 23, 2014); Nojay v. Cuomo, 2014 WL 2154994 (2d Cir. May 14, 2014).

       For these reasons, Pink Pistols requests that its motion for leave to file the attached amicus

brief be granted.

Dated: April 17, 2020                                 Respectfully submitted,

David H. Thompson*                                    s/Patrick Groulx
Peter A. Patterson*                                   Patrick Groulx
COOPER & KIRK, PLLC                                   BBO # 673394
1523 New Hampshire Avenue, N.W.                       ISENBERG GROULX, LLC
Washington, D.C. 20036                                368 W. Broadway, Suite 2
(202) 220-9600                                        Boston, MA 02127
(202) 220-9601 (fax)                                  (857) 880-7889
dthompson@cooperkirk.com                              patrick@i-gllc.com

*Pro hac vice application forthcoming

                                    Attorneys for Pink Pistols




                                                 3
         Case 1:20-cv-10701-DPW Document 38 Filed 04/17/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as non-registered participants on April 17, 2020.

                                                             /s/ Patrick Groulx
                                                             Patrick Groulx




                                                 4
